Hotchkiss, J.:
It seems to me clear that defendants were not liable. They had the right to rely on the prudence and observation, in the course of the work, of those whose relations thereto preceded theirs, and which relations necessarily called for a reasonable degree of care. (Young v. Mason Stable Co., 193 N. Y. 188.) There was nothing intrinsically dangerous in the apparent conditions, nor anything to suggest the necessity of extraordinary care. They were not called upon to drill for a solid ■bottom, or to make any further investigation concerning the safety of the situation into which they called plaintiff to pursue his labors, than such as was involved in observing the conditions which apparently existed. As was said by Earl, J., in Burke v. Witherbee (98 N. Y. 562, 568): “Were they bound to know more than every one else ? Ought they to have perceived danger that was not visible to any onó else? *. * *”
*288The judgment and order should be reversed, with costs, and the complaint dismissed, with costs.
Ingraham, P. J., McLaughlin, Laughlin and Scott, JJ., concurred.
Judgment reversed, with costs, and complaint dismissed, with costs. Order to be settled on notice.